Case 6:21-cv-06303-FPG Document 7 Filed 04/27/21 Page1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

AFFIDAVIT OF SERVICE
Index #:21-cv-06303-FPG
Date purchased:04/07/2021
Plaintiff(s): Emilee Carpenter, LLC d/b/a Emilee Carpenter Photography and Emilee Carpenter
Defendant(s): Letita James, in her official capacity as Attorney General of New York, et al

 

 

 

STATE OF NEW YORK , COUNTY OF CHEMUNG $8.2

Stephen Schoch, the undersigned, being duly sworn, deposes and says that I was at the time of service over the age of eighteen

and not a party to this action. I reside in the STATE OF NEW YORK.

On 04/21/2021 at 3:50 PM, I served the within Issued Summons to Weedon Wetmore in his official capacity as Interim
Commissioner of the New York Division of Human Rights; Verified Complaint with Exhibits 1 and 2; Civil Cover Sheet;
Summionses to Letitia James, Johnathan Smith and Weedon Wetmore; Corporate Disclosure Statement; Motion for Preliminary
Injunction and Memorandum in Support; Filed Verified Complaint with Exhibits 1 and 2; Notice of Preliminary Injunction
Motion; List of Exhibits and Witnesses in Support of Motion for Preliminary Injunction; Declaration of Emilee Carpenter in
Support of Motion for Preliminary Injunction; Appendix in Support of Motion for Preliminary Injunction; Text Entry
Order-Automatic Referral to Mediation; Text Entry Order- Assigned to Hon. Frank P. Geraci, Jr.; Text Entry Order- Notice of
Availability of Magistrate Judge; Summonses Issued to Letitia James, Johnathan Smith and Weedon Wetmore to

Weedon Wetmore, in his official capacity as District Attorney of Chemung County at 226 Lake Street, Elmira, NY 14902
in the manner indicated below:

SUITABLE AGE PERSON: By delivering a true copy of said documents to Amanda Lord - Clerk, Co-Worker, a person of
suitable age and discretion. Said premises is the usual place of business of Weedon Wetmore, in his official capacity as District
Attorney of Chemung County within the state. An approximate description of Amanda Lord - Clerk is as follows:

Sex: Female Color of skin/race: White Color of hair: Brown Age: 25 Height: 5 ft 2 in Weight: 180 Ibs. Other Features: glasses

The deponent asked whether Weedon Wetmore, in his official capacity as District Attorney of Chemung County was in active military service of the
United States or the State of New York in any capacity or if they are financially dependent on anyone in the military and received a negative reply. The
source of my information and the grounds of my belief are the conversations and observations above narrated, Upon information and belict’ I aver that
Weedon Wetmore, in his official capacity as District Attarney of Chemung County is not in the military and is not financially dependent on someone in
active military service of the United States or the State of New York as that term is defined in the statutes of New York State of the Federal Soldiers and

Sailors Civil Relief Act.

On 04/23/2021, deponent mailed a copy of the above listed documents to Weedon Wetmore, in his official capacity as District
Attorney of Chemung County at 226 Lake Street, Elmira, NY, 14902 . The documents were enclosed in a 1st Class postpaid
properly addressed envelope not indicating that the mailing was from an attorney or concerned legal action and marked "Personal.
and Confidential" in an official depository under the exclusive care and custody of the United States Post Office,

Swarn to gx sufscribed before me on 5 /A ZIAl X. Aan
Py Stephen Schoch
—

Rita Hoover

Notary Public # 01HO6069614
Steuben County State of New York
Commission Expires Mar 11,2022

 

Dague & Martin, P.C.

Nationwide Legal Services LLC
(234219)

ra EMO

a #1373392

 

 

 

 

 
